Exhibit 10.28(a)
 
AMENDED AND RESTATED SENIOR SECURED PROMISSORY NOTE

 

Date of Original Issuance: August 7, 2008
$1,348,525

 
Date of Amendment and Restatement: March 31, 2009
 
For value received, FIRSTGOLD CORP., a corporation organized under the laws of
the State of Delaware (the “Maker”), hereby promises to pay to the order of
LAKEWOOD GROUP LLC, with an address of 152 West 57th Street, 4th Floor, New
York, NY 10019 (together with its successors, representatives, and assigns, the
“Holder”), in accordance with the terms hereinafter provided, the principal
amount of One Million Three Hundred Forty-Eight Thousand Five Hundred
Twenty-Five Dollars ($1,348,525) hereunder, together with interest and all other
obligations outstanding hereunder.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A. The
outstanding principal balance of this Note shall be due and payable on March 1,
2010 (the “Maturity Date”) or at such earlier time as provided herein.
 
This Note was originally issued on August 7, 2008 in the original principal
amount of $1,348,525 (the “Original Note”). Effective March 31, 2009 (the
“Amendment Date”), the terms and provisions of the Original Note are deemed
amended and restated as is set forth herein. This Note is issued in exchange for
the Original Note and does not discharge the indebtedness evidenced by the
Original Note. As of the Amendment Date, the principal amount outstanding under
this Note was $1,348,525 and accrued and unpaid interest totaled $88,702.98. As
of the Amendment Date, the Maker is in default of its obligations under this
Note and other indebtedness of Maker to Holder (the “Existing Defaults”), and
amounts hereunder, and under such other indebtedness, bear interest at the
default rate set forth below. By acceptance of this Amended and Restated Note,
the Holder does not waive any of its rights and remedies under this Note or such
other indebtedness with respect to the Existing Defaults, whether arising at law
or in equity.
 
ARTICLE I
 
Section 1.1    Purchase Agreement. This Note has been executed and delivered
pursuant to the Note and Warrant Purchase Agreement, dated as of August 7, 2008
(as amended, the “Purchase Agreement”), by and between the Maker, the Holder (as
a Lender) and each other Lender party thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings set forth for such terms in the
Purchase Agreement.
 
Section 1.2    Interest. The outstanding principal balance of this Note shall
bear interest, in arrears, at a rate per annum equal to four percent (4%),
payable in cash on the first Business Day of each month following the date of
original issuance. Interest shall be computed on the basis of a 360-day year of
twelve (12) thirty-day months, shall compound monthly and shall accrue
commencing on the date of original issuance. Furthermore, upon the occurrence of
an Event of Default (as defined in Section 2.1 hereof), the Maker will pay
interest to the Holder, payable on demand, on the outstanding principal balance
of the Note and on all unpaid interest from the date of the Event of Default at
a per annum rate equal to the lesser of eighteen percent (18%) and the maximum
applicable legal rate per annum, calculated based on a 360-day year.
 

--------------------------------------------------------------------------------


Section 1.3    Payment of Principal; Prepayment.
 
(a) The principal amount hereof shall be paid in full on the Maturity Date or,
if earlier, upon acceleration of this Note in accordance with the terms hereof.
Any amount of principal repaid hereunder may not be reborrowed. The Maker may
prepay all or any portion of the principal amount of this Note upon not less
than three (3) Business Days prior written notice to the Holder, without penalty
or premium.
 
(b) Not later than the fifteenth (15th) day of each calendar month, the Maker
shall make a mandatory prepayment to the Holder equal to its Pro Rata Share of
forty percent (40%) of the Maker’s Free Cash Flow in and for the preceding
calendar month; provided, however, that commencing with the payment to be made
in December, 2008 and continuing in each month thereafter, such monthly payment
shall be equal to the Holder’s Pro Rata Share of the greater of (i) forty
percent (40%) of the Maker’s Free Cash Flow in the preceding calendar month, and
(ii) $400,000. Each such payment shall be accompanied by financial calculations
of such prior month’s Free Cash Flow certified as being complete and correct by
the Maker’s president or chief financial officer, in such detail and with such
supporting financial documents as the Collateral Agent (as defined below) may
require. Each such mandatory prepayment shall be applied first to any interest,
fee or expense obligation hereunder which is then due and unpaid and then on
account of the principal balance hereof. Prepayments applied to principal shall
be made against the principal balance of this Note and of all other outstanding
Notes issued under the Purchase Agreement on a pro-rata basis. For the purposes
hereof, “Free Cash Flow” shall mean (in and for each period for which such
calculation is made, all in accordance with GAAP) the Maker’s gross revenue from
its operations at the Relief Canyon Mine less direct operating costs from such
mining operations and less taxes resulting from such revenues.
 
Section 1.4    Security Documents. The obligations of the Maker hereunder are
secured by a continuing security interest in substantially all of the assets of
the Maker pursuant to the terms of a Security Agreement, dated August 7, 2008,
by and between the Maker and the Collateral Agent, a Deed or Deeds of Trust, and
other collateral documents. For the purposes hereof, the term “Collateral Agent”
shall have the meaning given thereto in the Security Agreement.
 
Section 1.5    Payment on Non-Business Days. Whenever any payment to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment shall be due on the next succeeding Business Day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.
 
Section 1.6    Transfer. This Note may be transferred or sold, and may also be
pledged, hypothecated or otherwise granted as security, by the Holder; provided,
however, that any transfer or sale of this Note must be in compliance with any
applicable securities laws.
 
 

--------------------------------------------------------------------------------


Section 1.7    Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.
 
Section 1.8    Use of Proceeds. The Maker shall use the proceeds of this Note as
set forth in the Purchase Agreement.
 
ARTICLE II
 
EVENTS OF DEFAULT; REMEDIES
 
 
Section 2.1    Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)    any default in respect of any payment of the principal amount, interest
or any other monetary obligation under this Note, as and when the same shall be
due and payable (whether on the Maturity Date or by acceleration or otherwise)
or within three (3) days thereafter; or
 
(b)    the Maker shall fail to observe or perform any other condition, covenant
or agreement contained in this Note, which failure is not cured within five (5)
Business Days after the Maker’s receipt of notice of such failure; or
 
(c)    the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Market, the Nasdaq Global Select Market or The New York Stock Exchange,
Inc. for a period of five (5) consecutive Trading Days, such a suspension to
only constitute an Event of Default if the Holder provides the Maker written
notification that it deems such suspension to be an Event of Default; or
 
(d)    the Maker shall default in the performance or observance of (i) any
undertaking, covenant, condition or agreement contained in the Purchase
Agreement or any other Transaction Document and such default is not fully cured
within five (5) Business Days after the Maker’s receipt of notice of such
default; or
 
(e)    any representation or warranty made by the Maker herein or in the
Purchase Agreement or any other Transaction Document shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or
 
(f)    any failure by Maker to cure within five (5) Business Days after the
Maker’s receipt of notice of (A) a default in any payment of any amount or
amounts of principal of or interest on any Indebtedness of the Maker (other than
the Indebtedness hereunder) the aggregate principal amount of which Indebtedness
is in excess of $50,000 or (B) a default in the observance or performance of any
other agreement or condition relating to any Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness to cause with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or
 

--------------------------------------------------------------------------------


(g)    the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(h)    a proceeding or case shall be commenced in respect of the Maker, without
its application or consent, in any court of competent jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets in connection with the liquidation or dissolution of the
Maker or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
thirty (30) days or any order for relief shall be entered in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days; or
 
(i)    any default or event of default, or event that, with the passage of time
or giving of notice or both would constitute a default or event of default,
shall have occurred under any mining lease or mining rights or claims agreement
to which Maker is now or at any time hereafter a party or any such agreement is
terminated by any of the parties thereto; or
 
(j)    a judgment or judgments in the aggregate amount exceeding $25,000 is/are
entered against the Maker and not dismissed or discharged within twenty (20)
days following the entry thereof; or
 
(k)    Maker shall cease to actively conduct its business operations for a
period of five (5) consecutive Business Days; or
 
(l)    any material portion of the properties or assets of the Maker is seized
by any governmental authority; or
 
(m)    the Maker is indicted for the commission of any criminal activity; or
 

--------------------------------------------------------------------------------


(n)    closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted; or
 
(o)    the Maker’s notice to the Holder, including, by way of public
announcement, at any time, of its inability to comply or its intention not to
comply with proper requests for conversion of the Conversion Amount into shares
of Common Stock as set forth herein or its failure to timely deliver shares of
Common Stock upon conversion of the Conversion Amount; or
 
(p)    the failure of the Maker to instruct its transfer agent to remove any
legends from the Conversion Shares eligible to be sold under Rule 144 of the
Securities Act and issue such unlegended certificates to the Holder within four
(4) business days of the receipt of Holder’s Conversion Notice so long as the
Holder has provided reasonable assurances to the Maker that such shares of
Common Stock can be sold pursuant to Rule 144.
 
Section 2.2    Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Collateral Agent may at any time at
its option (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, plus fees and expenses, due and
payable, and thereupon, the same shall be accelerated and so due and payable,
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Maker; provided,
however, that upon the occurrence of an Event of Default described in Sections
2.1 (g) or (h) above, the outstanding principal balance and accrued interest
hereunder, plus fees and expenses, shall be immediately and automatically due
and payable, and/or (b) exercise or otherwise enforce any one or more of the
Holder’s rights, powers, privileges, remedies and interests as well as its own
rights, powers and remedies under this Note, the Purchase Agreement, the
Security Agreement or other Transaction Document or applicable law. No course of
delay on the part of the Collateral Agent or the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Collateral Agent or the
Holder. No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise. Upon and after an Event of Default, this Note shall bear interest
at the default rate set forth in Section 1.2 hereof.
 
 
ARTICLE IIA
 
CONVERSION; ANTIDILUTION; PREPAYMENT
 
 
Section 2A.1    Conversion Option. At any time and from time to time on or after
the Amendment Date, the Conversion Amount shall be convertible (in whole or in
part, subject to the limitations set forth herein), at the option of the Holder
(the “Conversion Option”), into such number of fully paid and non-assessable
shares of Common Stock as is determined by dividing (x) that portion of the
Conversion Amount that the Holder elects to convert by (y) the Conversion Price
(as defined in Section 2A.2 hereof) then in effect on the date on which the
Holder faxes a notice of conversion (the “Conversion Notice”), duly executed, to
the Maker (facsimile number: (530) 677-7626, Attn.: Chief Financial Officer)
(the “Conversion Date”), provided, however, that the Conversion Price shall be
subject to adjustment as described below. With respect to partial conversions of
this Note, the Maker shall keep written records of the amount of this Note
converted as of each Conversion Date.
 

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained herein, (i) not more than
$800,000 of principal and/or accrued and unpaid interest on this Note shall be
convertible pursuant to a conversion under this Section 2A.1 without the Maker’s
express written consent (the “Conversion Amount”), (ii) until April 30, 2009,
conversions by the Holder hereunder shall be deemed to be conversions of accrued
and unpaid interest under this Note, as the same exists and to the extent
counsel for the Maker delivers an opinion satisfactory to the Holder as to the
free transferability of such conversion shares pursuant to Rule 144; thereafter,
any conversion shall be deemed to be a conversion of the principal amount
hereunder; and (iii) if no default or Event of Default exists hereunder or under
any other indebtedness of the Maker to the Holder, upon the Maker’s written
notice to the Holder, the Maker may suspend the convertibility of this Note for
so long as no such default or Event of Default exists (provided, that, (i) the
Maker shall be obligated to honor all conversion notices delivered prior to such
notice from the Maker and (ii) if a default or an Event of Default after such
suspension occurs, such suspension shall end and this Note shall thereafter be
convertible as set forth herein).
 
Section 2A.2    Conversion Price. The term “Conversion Price” shall mean $0.145,
subject to adjustment under Section 2A.5 hereof.
 
Section 2A.3    Mechanics of Conversion.
 
(a)    Not later than four (4) Trading Days after receipt of a Conversion
Notice, the Maker or its designated transfer agent, as applicable, shall issue
and deliver to the Depository Trust Company (“DTC”) account on the Holder’s
behalf via the Deposit Withdrawal Agent Commission System (“DWAC”) as specified
in the Conversion Notice, registered in the name of the Holder or its designee,
for the number of shares of Common Stock to which the Holder shall be entitled.
In the alternative, not later than four (4) Trading Days after receipt of a
Conversion Notice, the Maker shall deliver to the applicable Holder by express
courier a certificate or certificates which shall be free of restrictive legends
and trading restrictions (other than those required by Section 5.1 of the
Purchase Agreement) representing the number of shares of Common Stock being
acquired upon the conversion of this Note (the “Delivery Date”). Notwithstanding
the foregoing to the contrary, the Maker or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on the Holder’s behalf via
DWAC (or certificates free of restrictive legends) if such conversion is in
connection with a sale and the Holder has complied with the applicable
prospectus delivery requirements (as evidenced by documentation furnished to and
reasonably satisfactory to the Maker) or such shares may be sold pursuant to
Rule 144. If in the case of any Conversion Notice such certificate or
certificates are not delivered to or as directed by the Holder by the Delivery
Date, the Holder shall be entitled by written notice to the Maker at any time on
or before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Maker shall immediately return this Note
tendered for conversion, whereupon the Maker and the Holder shall each be
restored to their respective positions immediately prior to the delivery of such
notice of revocation, except that any amounts described in Sections 2A.3(b) and
(c) shall be payable through the date notice of rescission is given to the
Maker.
 
 
 

--------------------------------------------------------------------------------


(b)    The Maker understands that a delay in the delivery of the Conversion
Shares beyond the Delivery Date could result in economic loss to the Holder. If
the Maker fails to deliver to the Holder such shares via DWAC (or, if
applicable, certificates) by the Delivery Date, the Maker shall pay to such
Holder, in cash, an amount per Trading Day for each Trading Day until such
shares are delivered via DWAC or certificates are delivered (if applicable),
together with interest on such amount at a rate of 10% per annum, accruing until
such amount and any accrued interest thereon is paid in full, equal to the
greater of (A) (i) 1% of the aggregate principal amount of the Notes requested
to be converted for the first five (5) Trading Days after the Delivery Date and
(ii) 2% of the aggregate principal amount of the Note requested to be converted
for each Trading Day thereafter and (B) $2,000 per day (which amount shall be
paid as liquidated damages and not as a penalty). Nothing herein shall limit the
Holder’s right to pursue actual damages for the Maker’s failure to deliver
certificates representing shares of Common Stock upon conversion within the
period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity (including, without limitation, a
decree of specific performance and/or injunctive relief). Notwithstanding
anything to the contrary contained herein, the Holder shall be entitled to
withdraw a Conversion Notice, and upon such withdrawal the Maker shall not be
obligated to pay the liquidated damages accrued in accordance with this Section
2A.3(b).
 
(c)    In addition to any other rights available to the Holder, if the Maker
fails to cause its transfer agent to transmit via DWAC or transmit to the Holder
a certificate or certificates representing the Conversion Shares on or before
the Delivery Date, and if after such date the Holder is required by its broker
to purchase (in an open market transaction or otherwise) shares of Common Stock
to deliver in satisfaction of a sale by the Holder of the Conversion Shares
which the Holder anticipated receiving upon such conversion (a “Buy-In”), then
the Maker shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Conversion Shares that the Maker was required to
deliver to the Holder in connection with the conversion at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Note and equivalent number of shares of Common Stock for which such
conversion was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Maker timely complied with its
conversion and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Maker shall be required to
pay the Holder $1,000. The Holder shall provide the Maker written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Maker. Nothing herein shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Maker’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.
 
Section 2A.4    Ownership Cap and Certain Conversion Restrictions.
 

--------------------------------------------------------------------------------


(a)    Notwithstanding anything to the contrary set forth in this Note, at no
time may all or a portion of this Note be converted if the number of shares of
Common Stock to be issued pursuant to such conversion would exceed, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act and the rules thereunder) more than 4.99% of all of the Common
Stock outstanding at such time; provided, however, that upon the Holder
providing the Maker with sixty-one (61) days notice (pursuant to Section 3.1
hereof) (the “Waiver Notice”) that the Holder would like to waive this Section
2A.4(a) with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 2A.4(a) will be of no force or effect with
regard to all or a portion of the Note referenced in the Waiver Notice.
 
(b)    Notwithstanding anything to the contrary set forth in this Note, at no
time may all or a portion of this Note be converted if the number of shares of
Common Stock to be issued pursuant to such conversion, when aggregated with all
other shares of Common Stock owned by the Holder at such time, would result in
the Holder beneficially owning (as determined in accordance with Section 13(d)
of the Exchange Act and the rules thereunder) in excess of 9.99% of the then
issued and outstanding shares of Common Stock outstanding at such time. The
provisions of this Section 2A.4(b) may not be amended or waived by the Holder or
the Maker.
 
(c)    Any Conversion Notice delivered in connection herewith shall be deemed to
be a representation by the Holder that such conversion complies with the
provisions of this Section 2A.4.
 
Section 2A.5    Adjustment of Conversion Price.
 
(a)    Until the Note has been paid in full or the Conversion Amount has been
converted in full, the Conversion Price shall be subject to adjustment from time
to time as follows (but shall not be increased, other than pursuant to Section
2A.5(a)(i) hereof):
 
(i)    Adjustments for Stock Splits and Combinations. If the Maker shall at any
time or from time to time after the Amendment Date, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased. If the Maker shall
at any time or from time to time after the Amendment Date, combine the
outstanding shares of Common Stock (e.g., a “reverse stock split”), the
applicable Conversion Price in effect immediately prior to the combination shall
be proportionately increased. Any adjustments under this Section 2A.5(a)(i)
shall be effective at the close of business on the date the stock split or
combination occurs.
 
(ii)    Adjustments for Certain Dividends and Distributions. If the Maker shall
at any time or from time to time after the Amendment Date, make or issue or set
a record date for the determination of holders of Common Stock entitled to
receive a dividend or other distribution payable in shares of Common Stock,
then, and in each event, the applicable Conversion Price in effect immediately
prior to such event shall be decreased as of the time of such issuance or, in
the event such record date shall have been fixed, as of the close of business on
such record date, by multiplying, the applicable Conversion Price then in effect
by a fraction:
 

--------------------------------------------------------------------------------


(1)    the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date; and
 
(2)    the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution.
 
(iii)    Adjustment for Other Dividends and Distributions. If the Maker shall at
any time or from time to time after the Amendment Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the holders of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of the Maker or other issuer (as
applicable) which they would have received had the convertible portion of this
Note been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Section 2A.5(a)(iii) with respect to
the rights of the Holder of this Note; provided, however, that if such record
date shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be adjusted pursuant to this paragraph as of the time of actual payment of
such dividends or distributions.
 
(iv)    Adjustments for Reclassification, Exchange or Substitution. If the
Common Stock issuable upon conversion of this Note at any time or from time to
time after the Amendment Date shall be changed to the same or different number
of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Sections 2A.5(a)(i),
(ii) and (iii), or a reorganization, merger, consolidation, or sale of assets
provided for in Section 2A.5(a)(v)), then, and in each event, an appropriate
revision to the Conversion Price shall be made and provisions shall be made (by
adjustments of the Conversion Price or otherwise) so that the Holder shall have
the right thereafter to convert this Note into the kind and amount of shares of
stock and other securities receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.
 
(v)    Adjustments for Reorganization, Merger, Consolidation or Sales of Assets.
If at any time or from time to time after the Amendment Date there shall be a
capital reorganization of the Maker (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 2A.5(a)(i), (ii) and (iii), or a reclassification, exchange or
substitution of shares provided for in Section 2A.5(a)(iv)), or a merger or
consolidation of the Maker with or into another Person where the holders of
outstanding voting securities prior to such merger or consolidation do not own
over fifty percent (50%) of the outstanding voting securities of the merged or
consolidated entity, immediately after such merger or consolidation, or the sale
of all or substantially all of the Maker’s properties or assets to any other
Person (an “Organic Change”), then as a part of such Organic Change, (A) if the
surviving entity in any such Organic Change is a public company that is
registered pursuant to the Securities Exchange Act of 1934, as amended, and its
common stock is listed or quoted on a national exchange or the OTC Bulletin
Board, an appropriate revision to the Conversion Price shall be made and
provision shall be made (by adjustments of the Conversion Price or otherwise) so
that the Holder shall have the right thereafter to convert the convertible
portion of this Note into the kind and amount of shares of stock and other
securities or property of the Maker or any successor corporation resulting from
Organic Change, and (B) if the surviving entity in any such Organic Change is
not a public company that is registered pursuant to the Securities Exchange Act
of 1934, as amended, or its common stock is not listed or quoted on a national
exchange or the OTC Bulletin Board, the Holder shall have the right to demand
prepayment pursuant to Section 2A.6(b) hereof.
 

--------------------------------------------------------------------------------


In any such case, appropriate adjustment shall be made in the application of the
provisions of this Section 2A.5(a)(v) with respect to the rights of the Holder
after the Organic Change to the end that the provisions of this Section
2A.5(a)(v) (including any adjustment in the applicable Conversion Price then in
effect and the number of shares of stock or other securities deliverable upon
conversion of this Note and the Other Notes) shall be applied after that event
in as nearly an equivalent manner as may be practicable. References herein to
“Other Notes” shall mean and refer to any other convertible promissory note
issued by the Maker to the Holder or Platinum Long Term Growth, LLC.
 
(b)    Record Date. In case the Maker shall establish a record date for the
purpose of entitling the holders of its Common Stock to subscribe for or
purchase Common Stock or Convertible Securities, then the date of the issue or
sale of the shares of Common Stock shall be deemed to be such record date.
 
(c)    [Reserved].
 
(d)    No Impairment. The Maker shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Maker, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 2A.5 and
in the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment. In the event a
Holder shall elect to convert the convertible portion of this Note as provided
herein, the Maker cannot refuse conversion based on any claim that such Holder
or any one associated or affiliated with such Holder has been engaged in any
violation of law, violation of an agreement to which such Holder is a party or
for any reason whatsoever, unless, an injunction from a court, or notice,
restraining and or enjoining conversion of all or any of the Note shall have
issued and the Maker shall allocate for the benefit of such Holder in an amount
equal to one hundred thirty percent (130%) of the amount of the shares the
Holder has elected to convert, which allocation shall remain in effect until the
completion of arbitration/litigation of the dispute.
 

--------------------------------------------------------------------------------


(e)    Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of Conversion Shares issuable
upon conversion of this Note pursuant to this Section 2A.5, the Maker at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Maker shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing, the
Maker shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.
 
(f)    Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of Conversion Shares pursuant thereto; provided,
however, that the Maker shall not be obligated to pay any transfer taxes
resulting from any transfer requested by the Holder in connection with any such
conversion.
 
(g)    Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Maker shall pay cash equal to the
product of such fraction multiplied by the average of the Closing Bid Prices of
the Common Stock for the five (5) consecutive Trading Days immediately preceding
the Conversion Date.
 
(h)    Reservation of Common Stock. The Maker shall at all times when this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of this Note and all interest
accrued thereon; provided that the number of shares of Common Stock so reserved
shall at no time be less than one hundred twenty percent (120%) of the number of
shares of Common Stock for which this Note and all interest accrued thereon are
at any time convertible. The Maker shall, from time to time in accordance with
Delaware law, increase the authorized number of shares of Common Stock if at any
time the unissued number of authorized shares shall not be sufficient to satisfy
the Maker’s obligations under this Section 2A.5(h).
 
(i)    Regulatory Compliance. If any shares of Common Stock to be reserved for
the purpose of conversion of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, the Maker shall, at its sole cost and expense, in good faith and as
expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.
 
Section 2A.6    Prepayment.
 
(a)    [Reserved].
 

--------------------------------------------------------------------------------


(b)    Prepayment Option Upon Major Transaction. In addition to all other rights
of the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Holder shall have the right, at the Holder’s
option, to require the Maker to prepay all or a portion of the Holder’s Notes in
cash at a price equal to the sum of (i) the greater of (A) one hundred percent
(100%) of the aggregate principal amount of this Note plus all accrued and
unpaid interest and (B) in the event at such time the Holder is unable to obtain
the benefit of its conversion rights through the conversion of this Note and
resale of the shares of Common Stock issuable upon conversion hereof in
accordance with the terms of this Note and the other Transaction Documents, the
aggregate principal amount of this Note plus all accrued but unpaid interest
hereon, divided by the Conversion Price on (x) the date the Prepayment Price (as
defined below) is demanded or otherwise due or (y) the date the Major
Transaction Prepayment Price is paid in full, whichever is less, multiplied by
the VWAP on (x) the date the Major Transaction Prepayment Price is demanded or
otherwise due, and (y) the date the Major Transaction Prepayment Price is paid
in full, whichever is greater, and (ii) all other amounts, costs, expenses and
liquidated damages due in respect of this Note and the other Transaction
Documents (the “Major Transaction Prepayment Price”).
 
(c)    Prepayment Option Upon Triggering Event. In addition to all other rights
of the Holder contained herein, after a Triggering Event (as defined below), the
Holder shall have the right, at the Holder’s option, to require the Maker to
prepay all or a portion of this Note in cash at a price equal to the sum of (i)
the greater of (A) one hundred percent (100%) of the aggregate principal amount
of this Note plus all accrued and unpaid interest and (B) the aggregate
principal amount of this Note plus all accrued but unpaid interest hereon,
divided by the Conversion Price on (x) the date the Prepayment Price (as defined
below) is demanded or otherwise due or (y) the date the Prepayment Price is paid
in full, whichever is less, multiplied by the VWAP on (x) the date the
Prepayment Price is demanded or otherwise due, and (y) the date the Prepayment
Price is paid in full, whichever is greater, and (ii) all other amounts, costs,
expenses and liquidated damages due in respect of this Note and the other
Transaction Documents (the “Triggering Event Prepayment Price,” and,
collectively with the Major Transaction Prepayment Price, the “Prepayment
Price”).
 
(d)    “Major Transaction.” A “Major Transaction” shall be deemed to have
occurred at such time as any of the following events:
 
(i)    the consolidation, merger or other business combination of the Maker with
or into another Person (other than (A) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Maker or (B) a consolidation, merger or other business combination in which the
Maker is the surviving entity and the holders of the Maker’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities).
 
(ii)    the sale or transfer of more than fifty percent (50%) of the Maker’s
assets (based on the fair market value as determined in good faith by the
Maker’s Board of Directors) other than inventory in the ordinary course of
business in one or a related series of transactions; or
 

--------------------------------------------------------------------------------


(iii)    closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted.
 
(e)    “Triggering Event.” A “Triggering Event” shall be deemed to have occurred
at such time as the occurrence of any of the following events:
 
(i)    the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the Toronto Stock Exchange, the American Stock Exchange, the Nasdaq
Capital Markets, the Nasdaq Global Market, the Nasdaq Global Select Market or
The New York Stock Exchange, Inc. for a period of five (5) consecutive Trading
Days;
 
(ii)    the Maker’s notice to any holder of the Notes, including by way of
public announcement, at any time, of its inability to comply (including for any
of the reasons described in Section 2A.7) or its intention not to comply with
proper requests for conversion of any Notes into shares of Common Stock; or
 
(iii)    the Maker deregisters its shares of Common Stock and as a result such
shares of Common Stock are no longer publicly traded; or
 
(iv)    the Maker consummates a “going private” transaction and as a result the
Common Stock is no longer registered under Sections 12(b) or 12(g) of the
Exchange Act; or
 
(v)    the Maker shall fail to comply with Section 3.11(d) of this Note.
 
(f)    Mechanics of Prepayment at Option of Holder Upon Major Transaction. No
sooner than fifteen (15) days nor later than ten (10) days prior to the
consummation of a Major Transaction, but not prior to the public announcement of
such Major Transaction, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Major Transaction”) to the Holder of
this Note. At any time after receipt of a Notice of Major Transaction (or, in
the event a Notice of Major Transaction is not delivered at least ten (10) days
prior to a Major Transaction, at any time within ten (10) days prior to a Major
Transaction), any holder of the Notes then outstanding may require the Maker to
prepay, effective immediately prior to the consummation of such Major
Transaction, all of the holder’s Notes then outstanding by delivering written
notice thereof via facsimile and overnight courier (“Notice of Prepayment at
Option of Holder Upon Major Transaction”) to the Maker, which Notice of
Prepayment at Option of Holder Upon Major Transaction shall indicate (i) the
principal amount of the Notes that such holder is electing to have prepaid and
(ii) the applicable Major Transaction Prepayment Price, as calculated pursuant
to Section 2A.6(b) above.
 
(g)    Mechanics of Prepayment at Option of Holder Upon Triggering Event. Within
one (1) business day after the occurrence of a Triggering Event, the Maker shall
deliver written notice thereof via facsimile and overnight courier (“Notice of
Triggering Event”) to each holder of the Notes. At any time after the earlier of
a holder’s receipt of a Notice of Triggering Event and such holder becoming
aware of a Triggering Event, any holder of this Note and the Other Notes then
outstanding may require the Maker to prepay all of the Notes on a pro rata basis
by delivering written notice thereof via facsimile and overnight courier
(“Notice of Prepayment at Option of Holder Upon Triggering Event”) to the Maker,
which Notice of Prepayment at Option of Holder Upon Triggering Event shall
indicate (i) the amount of the Note that such holder is electing to have prepaid
and (ii) the applicable Triggering Event Prepayment Price, as calculated
pursuant to Section 2A.6(c) above.
 

--------------------------------------------------------------------------------


A holder shall only be permitted to require the Maker to prepay the Note
pursuant to Section 2A.6 hereof for the greater of a period of ten (10) days
after receipt by such holder of a Notice of Triggering Event or for so long as
such Triggering Event is continuing.
 
(h)    Payment of Prepayment Price. Upon the Maker’s receipt of a Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from any holder of the
Notes, the Maker shall immediately notify each holder of the Notes by facsimile
of the Maker’s receipt of such Notice(s) of Prepayment at Option of Holder Upon
Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and each holder which has sent such a notice shall promptly submit
to the Maker such holder’s certificates representing the Notes which such holder
has elected to have prepaid. The Maker shall deliver the applicable Triggering
Event Prepayment Price, in the case of a prepayment pursuant to Section 2A.6(g),
to such holder within five (5) business days after the Maker’s receipt of a
Notice of Prepayment at Option of Holder Upon Triggering Event and, in the case
of a prepayment pursuant to Section 2A.6(f), the Maker shall deliver the
applicable Major Transaction Prepayment Price immediately prior to the
consummation of the Major Transaction; provided that a holder’s original Note
shall have been so delivered to the Maker; provided further that if the Maker is
unable to prepay all of the Notes to be prepaid, the Maker shall prepay an
amount from each holder of the Notes being prepaid equal to such holder’s
pro-rata amount (based on the number of Notes and Other Notes held by such
holder relative to the number of Notes and Other Notes outstanding) of all Notes
being prepaid. If the Maker shall fail to prepay all of the Notes submitted for
prepayment (other than pursuant to a dispute as to the arithmetic calculation of
the Prepayment Price), in addition to any remedy such holder of the Notes may
have under this Note and the Purchase Agreement, the applicable Prepayment Price
payable in respect of such Notes not prepaid shall bear interest at the rate of
two percent (2%) per month (prorated for partial months) until paid in full.
Until the Maker pays such unpaid applicable Prepayment Price in full to a holder
of the Notes submitted for prepayment, such holder shall have the option (the
“Void Optional Prepayment Option”) to, in lieu of prepayment, require the Maker
to promptly return to such holder(s) all of the Notes that were submitted for
prepayment by such holder(s) under this Section 2A.6 and for which the
applicable Prepayment Price has not been paid, by sending written notice thereof
to the Maker via facsimile (the “Void Optional Prepayment Notice”). Upon the
Maker’s receipt of such Void Optional Prepayment Notice(s) and prior to payment
of the full applicable Prepayment Price to such holder, (i) the Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or the Notice(s) of
Prepayment at Option of Holder Upon Major Transaction, as the case may be, shall
be null and void with respect to those Notes submitted for prepayment and for
which the applicable Prepayment Price has not been paid, and (ii) the Maker
shall immediately return any Notes submitted to the Maker by each holder for
prepayment under this Section 2A.6(h) and for which the applicable Prepayment
Price has not been paid. A holder’s delivery of a Void Optional Prepayment
Notice and exercise of its rights following such notice shall not effect the
Maker’s obligations to make any payments which have accrued prior to the date of
such notice. Payments provided for in this Section 2A.6 shall have priority to
payments to other stockholders in connection with a Major Transaction.
 

--------------------------------------------------------------------------------


Section 2A.7    Inability to Fully Convert.
 
(a)    Holder’s Option if Maker Cannot Fully Convert. If, upon the Maker’s
receipt of a Conversion Notice, the Maker cannot issue shares of Common Stock
for any reason, including, without limitation, because the Maker (x) does not
have a sufficient number of shares of Common Stock authorized and available, or
(y) is otherwise prohibited by applicable law or by the rules or regulations of
any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Maker or any of its securities from
issuing all of the Common Stock which is to be issued to the Holder pursuant to
a Conversion Notice, then the Maker shall issue as many shares of Common Stock
as it is able to issue in accordance with the Holder’s Conversion Notice and,
with respect to the unconverted portion of this Note that is entitled to be
converted, the Holder, solely at Holder’s option (in addition to its other
remedies hereunder), can elect to:
 
(i)    If the Maker’s inability to honor any conversion fully is pursuant to
Section 2A.7(a)(x) or (y) above, require the Maker to prepay that portion of
this Note for which the Maker is unable to issue Common Stock in accordance with
the Holder’s Conversion Notice (the “Mandatory Prepayment”) at a price per share
equal to the Triggering Event Prepayment Price as of such Conversion Date (the
“Mandatory Prepayment Price”);
 
(ii)    void its Conversion Notice and retain or have returned, as the case may
be, this Note that was to be converted pursuant to the Conversion Notice
(provided that the Holder’s voiding its Conversion Notice shall not effect the
Maker’s obligations to make any payments which have accrued prior to the date of
such notice);
 
(iii)    exercise its Buy-In rights pursuant to and in accordance with the terms
and provisions of Section 2A.3(c) of this Note.
 
In the event a Holder shall elect to convert any portion of its Notes as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and/or enjoining conversion of all or of said Notes shall have been
issued and the Maker shall allocate for the benefit of such Holder in an amount
equal to 130% of the amount of the shares the Holder has elected to convert,
which allocation shall remain in effect until the completion of
arbitration/litigation of the dispute.
 
(b)    Mechanics of Fulfilling Holder’s Election. The Maker shall immediately
send via facsimile to the Holder, upon receipt of a facsimile copy of a
Conversion Notice from the Holder which cannot be fully satisfied as described
in Section 2A.7(a) above, a notice of the Maker’s inability to fully satisfy the
Conversion Notice (the “Inability to Fully Convert Notice”). Such Inability to
Fully Convert Notice shall indicate (i) the reason why the Maker is unable to
fully satisfy such holder’s Conversion Notice, (ii) the amount of this Note
which cannot be converted and (iii) the applicable Mandatory Prepayment Price.
The Holder shall notify the Maker of its election pursuant to Section 2A.7(a)
above by delivering written notice via facsimile to the Maker (“Notice in
Response to Inability to Convert”).
 

--------------------------------------------------------------------------------


(c)    Payment of Prepayment Price. If the Holder shall elect to have its Notes
prepaid pursuant to Section 2A.7(a)(i) above, the Maker shall pay the Mandatory
Prepayment Price to the Holder within thirty (30) days of the Maker’s receipt of
the Holder’s Notice in Response to Inability to Convert, provided that prior to
the Maker’s receipt of the Holder’s Notice in Response to Inability to Convert
the Maker has not delivered a notice to the Holder stating, to the satisfaction
of the Holder, that the event or condition resulting in the Mandatory Prepayment
has been cured and all Conversion Shares issuable to the Holder can and will be
delivered to the Holder in accordance with the terms of this Note. If the Maker
shall fail to pay the applicable Mandatory Prepayment Price to the Holder on the
date that is thirty (30) days following the Maker’s receipt of the Holder’s
Notice in Response to Inability to Convert (other than pursuant to a dispute as
to the determination of the arithmetic calculation of the Prepayment Price), in
addition to any remedy the Holder may have under this Note and the Purchase
Agreement, such unpaid amount shall bear interest at the rate of two percent
(2%) per month (prorated for partial months) until paid in full. Until the full
Mandatory Prepayment Price is paid in full to the Holder, the Holder may (i)
void the Mandatory Prepayment with respect to that portion of the Note for which
the full Mandatory Prepayment Price has not been paid, and (ii) receive back
such Note.
 
(d)    Pro-rata Conversion and Prepayment. In the event the Maker receives a
Conversion Notice from more than one holder of the Notes on the same day and the
Maker can convert and prepay some, but not all, of the Notes pursuant to this
Section 2A.7, the Maker shall convert and prepay from each holder of the Notes
electing to have its Notes converted and prepaid at such time an amount equal to
such holder’s pro-rata amount (based on the principal amount of the Notes held
by such holder relative to the principal amount of the Notes and any Other Notes
outstanding) of all the Notes being converted and prepaid at such time.
 
Section 2A.8    No Rights as Shareholder. Nothing contained in this Note shall
be construed as conferring upon the Holder, prior to the conversion of this
Amended and Restated Note, the right to vote or to receive dividends or to
consent or to receive notice as a shareholder in respect of any meeting of
shareholders for the election of directors of the Maker or of any other matter,
or any other rights as a shareholder of the Maker.
 
ARTICLE III
 
MISCELLANEOUS
 
 
Section 3.1    Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
Business Day during normal business hours where such notice is to be received),
or the first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 

--------------------------------------------------------------------------------


Section 3.2    Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.
 
Section 3.3    Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
Section 3.4    Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof). The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Collateral Agent (on behalf of the Holder) shall be entitled, in
addition to all other available rights and remedies, at law or in equity, to
seek and obtain such equitable relief, including but not limited to an
injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
Section 3.5    Enforcement Expenses. The Maker agrees to pay all costs and
expenses incurred from time to time by the Holder with respect to any
modification, consent or waiver of the provisions of this Note or the
Transaction Documents and any enforcement of this Note and the Transaction
Documents, including, without limitation, reasonable attorneys’ fees and
expenses.
 
Section 3.6    Amendments. This Note may not be modified or amended in any
manner except in writing executed by the Maker and the Holder.
 
Section 3.7    Compliance with Securities Laws. The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note except in
accordance with applicable law.
 
Section 3.8    Consent to Jurisdiction. Each of the Maker and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.
 

--------------------------------------------------------------------------------


Each of the Maker and the Holder consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under the Purchase Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 3.8 shall affect or limit any right to serve
process in any other manner permitted by law. Each of the Maker and the Holder
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to this Note shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party.
 
Section 3.9    Binding Effect. This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns. The Maker shall not delegate or transfer this
Note or any obligations or undertakings contained in this Note.
 
Section 3.10    Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
 
Section 3.11    Maker Waivers; Dispute Resolution.
 
(a)    Except as otherwise specifically provided herein, the Maker and all
others that may become liable for all or any part of the obligations evidenced
by this Note, hereby waive presentment, demand, notice of nonpayment, protest
and all other demands’ and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Maker liable for the payment of this Note, AND DO HEREBY WAIVE
TRIAL BY JURY.
 
(b)    No delay or omission on the part of the Collateral Agent or the Holder in
exercising its rights under this Note, or course of conduct relating hereto,
shall operate as a waiver of such rights or any other right of the Collateral
Agent or the Holder, nor shall any waiver by the Collateral Agent or the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.
 
(c)    THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 

--------------------------------------------------------------------------------


(d)    In the case of a dispute as to the determination of the Closing Bid Price
or the VWAP or the arithmetic calculation of the Conversion Price, any
adjustment to the Conversion Price, liquidated damages amount, interest or
dividend calculation, or any redemption price, redemption amount, adjusted
Conversion Price, or similar calculation, or as to whether a subsequent issuance
of securities is prohibited hereunder or would lead to an adjustment to the
Conversion Price, the Maker shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt,
or deemed receipt, of the Conversion Notice, any redemption notice, default
notice or other event giving rise to such dispute, as the case may be, to the
Holder. If the Holder and the Maker are unable to agree upon such determination
or calculation within two (2) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Maker shall,
within two (2) Business Days submit via facsimile (a) the disputed determination
of the Closing Price or the VWAP to an independent, reputable investment bank
selected by the Maker and approved by the Holder, which approval shall not be
unreasonably withheld, (b) the disputed arithmetic calculation of the Conversion
Price, adjusted Conversion Price or any redemption price, redemption amount or
default amount to the Maker’s independent, outside accountant or (c) the
disputed facts regarding whether a subsequent issuance of securities is
prohibited hereunder or would lead to an adjustment to the Conversion Price (or
any of the other above described facts not expressly designated to the
investment bank or accountant), to an expert attorney from a nationally
recognized outside law firm (having at least 100 attorneys and having with no
prior relationship with the Maker) selected by the Maker and approved by the
Lead Purchaser as defined in the Purchase Agreement). The Maker, at the Maker’s
expense, shall cause the investment bank, the accountant, the law firm, or other
expert, as the case may be, to perform the determinations or calculations and
notify the Maker and the Holder of the results no later than five (5) Business
Days from the time it receives the disputed determinations or calculations. Such
investment bank’s, accountant’s or attorney’s determination or calculation, as
the case may be, shall be binding upon all parties absent demonstrable error.
 
Section 3.12    Definitions. Terms used herein and not defined shall have the
meanings set forth in the Purchase Agreement. For the purposes hereof, the
following terms shall have the following meanings:
 
“Business Day” (whether or not capitalized) shall mean any day banking
transactions can be conducted in New York City, NY, USA and does not include any
day which is a federal or state holiday in such location.
 
“Closing Bid Price” shall mean, on any particular date (i) the last trading
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the last trading price
on such exchange or quotation system on the date nearest preceding such date, or
(ii) if the Common Stock is not then listed or traded on a registered national
securities exchange or quoted on the OTC Bulletin Board, then the average of the
“Pink Sheet” quotes for the relevant conversion period, as determined in good
faith by the Holder, or (iii) if the Common Stock is not then publicly traded
the fair market value of a share of Common Stock as determined by the Holder and
reasonably acceptable to the Maker.
 

--------------------------------------------------------------------------------


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over‑the‑counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.
 
“Transaction Documents” means this Note, the Purchase Agreement, the Security
Agreement, any Deed of Trust and all other security documents or related
agreements now or hereafter entered into in connection with and/or as security
for this Note and all amendments and supplements thereto and replacements
thereof and any other Transaction Document (as that term is defined in the
Purchase Agreement).
 
“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m.
Eastern Time); (ii) if the Common Stock is not then listed or quoted on the OTC
Bulletin Board and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Maker.
 
 
[Signature appears on following page]
 
 
 
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.
 
 
 

  FIRSTGOLD CORP.          
 
By:
/s/ Stephen Akerfeldt     Name:  Stephen Akerfeldt     Title:  CEO          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A
 
WIRE INSTRUCTIONS
 
Wire instructions for Lakewood Group LLC:
 
Capital One Bank
 
ABA# 021407912
 
Account Name: Centurion Credit Group Master Fund, LP
 
Account Number: 7017207363
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


AMENDED AND RESTATED SENIOR SECURED PROMISSORY NOTE
 

 

Date of Original Issuance: August 7, 2008
$5,394,100

 
 
Date of Amendment and Restatement: March 31, 2009
 
For value received, FIRSTGOLD CORP., a corporation organized under the laws of
the State of Delaware (the “Maker”), hereby promises to pay to the order of
PLATINUM LONG TERM GROWTH, LLC, with an address of 152 West 57th Street, 4th
Floor, New York, NY 10019 (together with its successors, representatives, and
assigns, the “Holder”), in accordance with the terms hereinafter provided, the
principal amount of Five Million Three Hundred Ninety-Four Thousand One Hundred
Dollars ($5,394,100) hereunder, together with interest and all other obligations
outstanding hereunder.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A. The
outstanding principal balance of this Note shall be due and payable on March 1,
2010 (the “Maturity Date”) or at such earlier time as provided herein.
 
This Note was originally issued on August 7, 2008 in the original principal
amount of $5,394,100 (the “Original Note”). Effective March 31, 2009 (the
“Amendment Date”), the terms and provisions of the Original Note are deemed
amended and restated as is set forth herein. This Note is issued in exchange for
the Original Note and does not discharge the indebtedness evidenced by the
Original Note. As of the Amendment Date, the principal amount outstanding under
this Note was $5,394,100 and accrued and unpaid interest totaled $354,811.93. As
of the Amendment Date, the Maker is in default of its obligations under this
Note and other indebtedness of Maker to Holder (the “Existing Defaults”), and
amounts hereunder, and under such other indebtedness, bear interest at the
default rate set forth below. By acceptance of this Amended and Restated Note,
the Holder does not waive any of its rights and remedies under this Note or such
other indebtedness with respect to the Existing Defaults, whether arising at law
or in equity.
 
ARTICLE I
 
Section 1.1    Purchase Agreement. This Note has been executed and delivered
pursuant to the Note and Warrant Purchase Agreement, dated as of August 7, 2008
(as amended, the “Purchase Agreement”), by and between the Maker, the Holder (as
a Lender) and each other Lender party thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings set forth for such terms in the
Purchase Agreement.
 
Section 1.2    Interest. The outstanding principal balance of this Note shall
bear interest, in arrears, at a rate per annum equal to four percent (4%),
payable in cash on the first Business Day of each month following the date of
original issuance. Interest shall be computed on the basis of a 360-day year of
twelve (12) thirty-day months, shall compound monthly and shall accrue
commencing on the date of original issuance. Furthermore, upon the occurrence of
an Event of Default (as defined in Section 2.1 hereof), the Maker will pay
interest to the Holder, payable on demand, on the outstanding principal balance
of the Note and on all unpaid interest from the date of the Event of Default at
a per annum rate equal to the lesser of eighteen percent (18%) and the maximum
applicable legal rate per annum, calculated based on a 360-day year.
 

--------------------------------------------------------------------------------


Section 1.3    Payment of Principal; Prepayment.
 
(a)    The principal amount hereof shall be paid in full on the Maturity Date
or, if earlier, upon acceleration of this Note in accordance with the terms
hereof. Any amount of principal repaid hereunder may not be reborrowed. The
Maker may prepay all or any portion of the principal amount of this Note upon
not less than three (3) Business Days prior written notice to the Holder,
without penalty or premium.
 
(b)    Not later than the fifteenth (15th) day of each calendar month, the Maker
shall make a mandatory prepayment to the Holder equal to its Pro Rata Share of
forty percent (40%) of the Maker’s Free Cash Flow in and for the preceding
calendar month; provided, however, that commencing with the payment to be made
in December, 2008 and continuing in each month thereafter, such monthly payment
shall be equal to the Holder’s Pro Rata Share of the greater of (i) forty
percent (40%) of the Maker’s Free Cash Flow in the preceding calendar month, and
(ii) $400,000. Each such payment shall be accompanied by financial calculations
of such prior month’s Free Cash Flow certified as being complete and correct by
the Maker’s president or chief financial officer, in such detail and with such
supporting financial documents as the Collateral Agent (as defined below) may
require. Each such mandatory prepayment shall be applied first to any interest,
fee or expense obligation hereunder which is then due and unpaid and then on
account of the principal balance hereof. Prepayments applied to principal shall
be made against the principal balance of this Note and of all other outstanding
Notes issued under the Purchase Agreement on a pro-rata basis. For the purposes
hereof, “Free Cash Flow” shall mean (in and for each period for which such
calculation is made, all in accordance with GAAP) the Maker’s gross revenue from
its operations at the Relief Canyon Mine less direct operating costs from such
mining operations and less taxes resulting from such revenues.
 
Section 1.4    Security Documents. The obligations of the Maker hereunder are
secured by a continuing security interest in substantially all of the assets of
the Maker pursuant to the terms of a Security Agreement, dated August 7, 2008,
by and between the Maker and the Collateral Agent, a Deed or Deeds of Trust, and
other collateral documents. For the purposes hereof, the term “Collateral Agent”
shall have the meaning given thereto in the Security Agreement.
 
Section 1.5    Payment on Non-Business Days. Whenever any payment to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment shall be due on the next succeeding Business Day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.
 
Section 1.6    Transfer. This Note may be transferred or sold, and may also be
pledged, hypothecated or otherwise granted as security, by the Holder; provided,
however, that any transfer or sale of this Note must be in compliance with any
applicable securities laws.
 

--------------------------------------------------------------------------------


Section 1.7    Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.
 
Section 1.8    Use of Proceeds. The Maker shall use the proceeds of this Note as
set forth in the Purchase Agreement.
 
ARTICLE II
 
EVENTS OF DEFAULT; REMEDIES
 
Section 2.1    Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)    any default in respect of any payment of the principal amount, interest
or any other monetary obligation under this Note, as and when the same shall be
due and payable (whether on the Maturity Date or by acceleration or otherwise)
or within three (3) days thereafter; or
 
(b)    the Maker shall fail to observe or perform any other condition, covenant
or agreement contained in this Note, which failure is not cured within five (5)
Business Days after the Maker’s receipt of notice of such failure; or
 
(c)    the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Market, the Nasdaq Global Select Market or The New York Stock Exchange,
Inc. for a period of five (5) consecutive Trading Days, such a suspension to
only constitute an Event of Default if the Holder provides the Maker written
notification that it deems such suspension to be an Event of Default; or
 
(d)    the Maker shall default in the performance or observance of (i) any
undertaking, covenant, condition or agreement contained in the Purchase
Agreement or any other Transaction Document and such default is not fully cured
within five (5) Business Days after the Maker’s receipt of notice of such
default; or
 
(e)    any representation or warranty made by the Maker herein or in the
Purchase Agreement or any other Transaction Document shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or
 
(f)    any failure by Maker to cure within five (5) Business Days after the
Maker’s receipt of notice of (A) a default in any payment of any amount or
amounts of principal of or interest on any Indebtedness of the Maker (other than
the Indebtedness hereunder) the aggregate principal amount of which Indebtedness
is in excess of $50,000 or (B) a default in the observance or performance of any
other agreement or condition relating to any Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness to cause with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or
 

--------------------------------------------------------------------------------


(g)    the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(h)    a proceeding or case shall be commenced in respect of the Maker, without
its application or consent, in any court of competent jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets in connection with the liquidation or dissolution of the
Maker or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
thirty (30) days or any order for relief shall be entered in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days; or
 
(i)    any default or event of default, or event that, with the passage of time
or giving of notice or both would constitute a default or event of default,
shall have occurred under any mining lease or mining rights or claims agreement
to which Maker is now or at any time hereafter a party or any such agreement is
terminated by any of the parties thereto; or
 
(j)    a judgment or judgments in the aggregate amount exceeding $25,000 is/are
entered against the Maker and not dismissed or discharged within twenty (20)
days following the entry thereof; or
 
(k)    Maker shall cease to actively conduct its business operations for a
period of five (5) consecutive Business Days; or
 
(l)    any material portion of the properties or assets of the Maker is seized
by any governmental authority; or
 
(m)    the Maker is indicted for the commission of any criminal activity; or
 

--------------------------------------------------------------------------------


(n)    closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted; or
 
(o)    the Maker’s notice to the Holder, including, by way of public
announcement, at any time, of its inability to comply or its intention not to
comply with proper requests for conversion of the Conversion Amount into shares
of Common Stock as set forth herein or its failure to timely deliver shares of
Common Stock upon conversion of the Conversion Amount; or
 
(p)    the failure of the Maker to instruct its transfer agent to remove any
legends from the Conversion Shares eligible to be sold under Rule 144 of the
Securities Act and issue such unlegended certificates to the Holder within four
(4) business days of the receipt of Holder’s Conversion Notice so long as the
Holder has provided reasonable assurances to the Maker that such shares of
Common Stock can be sold pursuant to Rule 144.
 
Section 2.2    Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Collateral Agent may at any time at
its option (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, plus fees and expenses, due and
payable, and thereupon, the same shall be accelerated and so due and payable,
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Maker; provided,
however, that upon the occurrence of an Event of Default described in Sections
2.1 (g) or (h) above, the outstanding principal balance and accrued interest
hereunder, plus fees and expenses, shall be immediately and automatically due
and payable, and/or (b) exercise or otherwise enforce any one or more of the
Holder’s rights, powers, privileges, remedies and interests as well as its own
rights, powers and remedies under this Note, the Purchase Agreement, the
Security Agreement or other Transaction Document or applicable law. No course of
delay on the part of the Collateral Agent or the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Collateral Agent or the
Holder. No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise. Upon and after an Event of Default, this Note shall bear interest
at the default rate set forth in Section 1.2 hereof.
 
ARTICLE IIA
 
CONVERSION; ANTIDILUTION; PREPAYMENT
 
Section 2A.1    Conversion Option. At any time and from time to time on or after
the Amendment Date, the Conversion Amount shall be convertible (in whole or in
part, subject to the limitations set forth herein), at the option of the Holder
(the “Conversion Option”), into such number of fully paid and non-assessable
shares of Common Stock as is determined by dividing (x) that portion of the
Conversion Amount that the Holder elects to convert by (y) the Conversion Price
(as defined in Section 2A.2 hereof) then in effect on the date on which the
Holder faxes a notice of conversion (the “Conversion Notice”), duly executed, to
the Maker (facsimile number: (530) 677-7626, Attn.: Chief Financial Officer)
(the “Conversion Date”), provided, however, that the Conversion Price shall be
subject to adjustment as described below. With respect to partial conversions of
this Note, the Maker shall keep written records of the amount of this Note
converted as of each Conversion Date.
 

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained herein, (i) not more than
$3,200,000 of principal and/or accrued and unpaid interest on this Note shall be
convertible pursuant to a conversion under this Section 2A.1 without the Maker’s
express written consent (the “Conversion Amount”), (ii) until April 30, 2009,
conversions by the Holder hereunder shall be deemed to be conversions of accrued
and unpaid interest under this Note, as the same exists and to the extent
counsel for the Maker delivers an opinion satisfactory to the Holder as to the
free transferability of such conversion shares pursuant to Rule 144; thereafter,
any conversion shall be deemed to be a conversion of the principal amount
hereunder and (iii) if no default or Event of Default exists hereunder or under
any other indebtedness of the Maker to the Holder, upon the Maker’s written
notice to the Holder, the Maker may suspend the convertibility of this Note for
so long as no such default or Event of Default exists (provided, that, (i) the
Maker shall be obligated to honor all conversion notices delivered prior to such
notice from the Maker and (ii) if a default or an Event of Default after such
suspension occurs, such suspension shall end and this Note shall thereafter be
convertible as set forth herein).
 
Section 2A.2    Conversion Price. The term “Conversion Price” shall mean $0.145,
subject to adjustment under Section 2A.5 hereof.
 
Section 2A.3    Mechanics of Conversion.
 
(a)    Not later than four (4) Trading Days after receipt of a Conversion
Notice, the Maker or its designated transfer agent, as applicable, shall issue
and deliver to the Depository Trust Company (“DTC”) account on the Holder’s
behalf via the Deposit Withdrawal Agent Commission System (“DWAC”) as specified
in the Conversion Notice, registered in the name of the Holder or its designee,
for the number of shares of Common Stock to which the Holder shall be entitled.
In the alternative, not later than four (4) Trading Days after receipt of a
Conversion Notice, the Maker shall deliver to the applicable Holder by express
courier a certificate or certificates which shall be free of restrictive legends
and trading restrictions (other than those required by Section 5.1 of the
Purchase Agreement) representing the number of shares of Common Stock being
acquired upon the conversion of this Note (the “Delivery Date”). Notwithstanding
the foregoing to the contrary, the Maker or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on the Holder’s behalf via
DWAC (or certificates free of restrictive legends) if such conversion is in
connection with a sale and the Holder has complied with the applicable
prospectus delivery requirements (as evidenced by documentation furnished to and
reasonably satisfactory to the Maker) or such shares may be sold pursuant to
Rule 144. If in the case of any Conversion Notice such certificate or
certificates are not delivered to or as directed by the Holder by the Delivery
Date, the Holder shall be entitled by written notice to the Maker at any time on
or before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Maker shall immediately return this Note
tendered for conversion, whereupon the Maker and the Holder shall each be
restored to their respective positions immediately prior to the delivery of such
notice of revocation, except that any amounts described in Sections 2A.3(b) and
(c) shall be payable through the date notice of rescission is given to the
Maker.
 

--------------------------------------------------------------------------------


(b)    The Maker understands that a delay in the delivery of the Conversion
Shares beyond the Delivery Date could result in economic loss to the Holder. If
the Maker fails to deliver to the Holder such shares via DWAC (or, if
applicable, certificates) by the Delivery Date, the Maker shall pay to such
Holder, in cash, an amount per Trading Day for each Trading Day until such
shares are delivered via DWAC or certificates are delivered (if applicable),
together with interest on such amount at a rate of 10% per annum, accruing until
such amount and any accrued interest thereon is paid in full, equal to the
greater of (A) (i) 1% of the aggregate principal amount of the Notes requested
to be converted for the first five (5) Trading Days after the Delivery Date and
(ii) 2% of the aggregate principal amount of the Note requested to be converted
for each Trading Day thereafter and (B) $2,000 per day (which amount shall be
paid as liquidated damages and not as a penalty). Nothing herein shall limit the
Holder’s right to pursue actual damages for the Maker’s failure to deliver
certificates representing shares of Common Stock upon conversion within the
period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity (including, without limitation, a
decree of specific performance and/or injunctive relief). Notwithstanding
anything to the contrary contained herein, the Holder shall be entitled to
withdraw a Conversion Notice, and upon such withdrawal the Maker shall not be
obligated to pay the liquidated damages accrued in accordance with this Section
2A.3(b).
 
(c)    In addition to any other rights available to the Holder, if the Maker
fails to cause its transfer agent to transmit via DWAC or transmit to the Holder
a certificate or certificates representing the Conversion Shares on or before
the Delivery Date, and if after such date the Holder is required by its broker
to purchase (in an open market transaction or otherwise) shares of Common Stock
to deliver in satisfaction of a sale by the Holder of the Conversion Shares
which the Holder anticipated receiving upon such conversion (a “Buy-In”), then
the Maker shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Conversion Shares that the Maker was required to
deliver to the Holder in connection with the conversion at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Note and equivalent number of shares of Common Stock for which such
conversion was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Maker timely complied with its
conversion and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Maker shall be required to
pay the Holder $1,000. The Holder shall provide the Maker written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Maker. Nothing herein shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Maker’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.
 

--------------------------------------------------------------------------------


Section 2A.4    Ownership Cap and Certain Conversion Restrictions.
 
(a)    Notwithstanding anything to the contrary set forth in this Note, at no
time may all or a portion of this Note be converted if the number of shares of
Common Stock to be issued pursuant to such conversion would exceed, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act and the rules thereunder) more than 4.99% of all of the Common
Stock outstanding at such time; provided, however, that upon the Holder
providing the Maker with sixty-one (61) days notice (pursuant to Section 3.1
hereof) (the “Waiver Notice”) that the Holder would like to waive this Section
2A.4(a) with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 2A.4(a) will be of no force or effect with
regard to all or a portion of the Note referenced in the Waiver Notice.
 
(b)    Notwithstanding anything to the contrary set forth in this Note, at no
time may all or a portion of this Note be converted if the number of shares of
Common Stock to be issued pursuant to such conversion, when aggregated with all
other shares of Common Stock owned by the Holder at such time, would result in
the Holder beneficially owning (as determined in accordance with Section 13(d)
of the Exchange Act and the rules thereunder) in excess of 9.99% of the then
issued and outstanding shares of Common Stock outstanding at such time. The
provisions of this Section 2A.4(b) may not be amended or waived by the Holder or
the Maker.
 
(c)    Any Conversion Notice delivered in connection herewith shall be deemed to
be a representation by the Holder that such conversion complies with the
provisions of this Section 2A.4.
 
Section 2A.5    Adjustment of Conversion Price.
 
(a)    Until the Note has been paid in full or the Conversion Amount has been
converted in full, the Conversion Price shall be subject to adjustment from time
to time as follows (but shall not be increased, other than pursuant to Section
2A.5(a)(i) hereof):
 
(i)    Adjustments for Stock Splits and Combinations. If the Maker shall at any
time or from time to time after the Amendment Date, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased. If the Maker shall
at any time or from time to time after the Amendment Date, combine the
outstanding shares of Common Stock (e.g., a “reverse stock split”), the
applicable Conversion Price in effect immediately prior to the combination shall
be proportionately increased. Any adjustments under this Section 2A.5(a)(i)
shall be effective at the close of business on the date the stock split or
combination occurs.
 
(ii)    Adjustments for Certain Dividends and Distributions. If the Maker shall
at any time or from time to time after the Amendment Date, make or issue or set
a record date for the determination of holders of Common Stock entitled to
receive a dividend or other distribution payable in shares of Common Stock,
then, and in each event, the applicable Conversion Price in effect immediately
prior to such event shall be decreased as of the time of such issuance or, in
the event such record date shall have been fixed, as of the close of business on
such record date, by multiplying, the applicable Conversion Price then in effect
by a fraction:
 

--------------------------------------------------------------------------------


(1)    the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date; and
 
(2)    the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution.
 
(iii)    Adjustment for Other Dividends and Distributions. If the Maker shall at
any time or from time to time after the Amendment Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the holders of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of the Maker or other issuer (as
applicable) which they would have received had the convertible portion of this
Note been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Section 2A.5(a)(iii) with respect to
the rights of the Holder of this Note; provided, however, that if such record
date shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be adjusted pursuant to this paragraph as of the time of actual payment of
such dividends or distributions.
 
(iv)    Adjustments for Reclassification, Exchange or Substitution. If the
Common Stock issuable upon conversion of this Note at any time or from time to
time after the Amendment Date shall be changed to the same or different number
of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Sections 2A.5(a)(i),
(ii) and (iii), or a reorganization, merger, consolidation, or sale of assets
provided for in Section 2A.5(a)(v)), then, and in each event, an appropriate
revision to the Conversion Price shall be made and provisions shall be made (by
adjustments of the Conversion Price or otherwise) so that the Holder shall have
the right thereafter to convert this Note into the kind and amount of shares of
stock and other securities receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.
 
(v)    Adjustments for Reorganization, Merger, Consolidation or Sales of Assets.
If at any time or from time to time after the Amendment Date there shall be a
capital reorganization of the Maker (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 2A.5(a)(i), (ii) and (iii), or a reclassification, exchange or
substitution of shares provided for in Section 2A.5(a)(iv)), or a merger or
consolidation of the Maker with or into another Person where the holders of
outstanding voting securities prior to such merger or consolidation do not own
over fifty percent (50%) of the outstanding voting securities of the merged or
consolidated entity, immediately after such merger or consolidation, or the sale
of all or substantially all of the Maker’s properties or assets to any other
Person (an “Organic Change”), then as a part of such Organic Change,
 

--------------------------------------------------------------------------------


(A) if the surviving entity in any such Organic Change is a public company that
is registered pursuant to the Securities Exchange Act of 1934, as amended, and
its common stock is listed or quoted on a national exchange or the OTC Bulletin
Board, an appropriate revision to the Conversion Price shall be made and
provision shall be made (by adjustments of the Conversion Price or otherwise) so
that the Holder shall have the right thereafter to convert the convertible
portion of this Note into the kind and amount of shares of stock and other
securities or property of the Maker or any successor corporation resulting from
Organic Change, and (B) if the surviving entity in any such Organic Change is
not a public company that is registered pursuant to the Securities Exchange Act
of 1934, as amended, or its common stock is not listed or quoted on a national
exchange or the OTC Bulletin Board, the Holder shall have the right to demand
prepayment pursuant to Section 2A.6(b) hereof. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
2A.5(a)(v) with respect to the rights of the Holder after the Organic Change to
the end that the provisions of this Section 2A.5(a)(v) (including any adjustment
in the applicable Conversion Price then in effect and the number of shares of
stock or other securities deliverable upon conversion of this Note and the Other
Notes) shall be applied after that event in as nearly an equivalent manner as
may be practicable. References herein to “Other Notes” shall mean and refer to
any other convertible promissory note issued by the Maker to the Holder or
Lakewood Group, LLC.
 
(b)    Record Date. In case the Maker shall establish a record date for the
purpose of entitling the holders of its Common Stock to subscribe for or
purchase Common Stock or Convertible Securities, then the date of the issue or
sale of the shares of Common Stock shall be deemed to be such record date.
 
(c)    [Reserved].
 
(d)    No Impairment. The Maker shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Maker, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 2A.5 and
in the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment. In the event a
Holder shall elect to convert the convertible portion of this Note as provided
herein, the Maker cannot refuse conversion based on any claim that such Holder
or any one associated or affiliated with such Holder has been engaged in any
violation of law, violation of an agreement to which such Holder is a party or
for any reason whatsoever, unless, an injunction from a court, or notice,
restraining and or enjoining conversion of all or any of the Note shall have
issued and the Maker shall allocate for the benefit of such Holder in an amount
equal to one hundred thirty percent (130%) of the amount of the shares the
Holder has elected to convert, which allocation shall remain in effect until the
completion of arbitration/litigation of the dispute.
 

--------------------------------------------------------------------------------


(e)    Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of Conversion Shares issuable
upon conversion of this Note pursuant to this Section 2A.5, the Maker at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Maker shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing, the
Maker shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.
 
(f)    Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of Conversion Shares pursuant thereto; provided,
however, that the Maker shall not be obligated to pay any transfer taxes
resulting from any transfer requested by the Holder in connection with any such
conversion.
 
(g)    Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Maker shall pay cash equal to the
product of such fraction multiplied by the average of the Closing Bid Prices of
the Common Stock for the five (5) consecutive Trading Days immediately preceding
the Conversion Date.
 
(h)    Reservation of Common Stock. The Maker shall at all times when this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of this Note and all interest
accrued thereon; provided that the number of shares of Common Stock so reserved
shall at no time be less than one hundred twenty percent (120%) of the number of
shares of Common Stock for which this Note and all interest accrued thereon are
at any time convertible. The Maker shall, from time to time in accordance with
Delaware law, increase the authorized number of shares of Common Stock if at any
time the unissued number of authorized shares shall not be sufficient to satisfy
the Maker’s obligations under this Section 2A.5(h).
 
(i)    Regulatory Compliance. If any shares of Common Stock to be reserved for
the purpose of conversion of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, the Maker shall, at its sole cost and expense, in good faith and as
expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.
 
Section 2A.6    Prepayment.
 
(a)    [Reserved].
 

--------------------------------------------------------------------------------


(b)    Prepayment Option Upon Major Transaction. In addition to all other rights
of the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Holder shall have the right, at the Holder’s
option, to require the Maker to prepay all or a portion of the Holder’s Notes in
cash at a price equal to the sum of (i) the greater of (A) one hundred percent
(100%) of the aggregate principal amount of this Note plus all accrued and
unpaid interest and (B) in the event at such time the Holder is unable to obtain
the benefit of its conversion rights through the conversion of this Note and
resale of the shares of Common Stock issuable upon conversion hereof in
accordance with the terms of this Note and the other Transaction Documents, the
aggregate principal amount of this Note plus all accrued but unpaid interest
hereon, divided by the Conversion Price on (x) the date the Prepayment Price (as
defined below) is demanded or otherwise due or (y) the date the Major
Transaction Prepayment Price is paid in full, whichever is less, multiplied by
the VWAP on (x) the date the Major Transaction Prepayment Price is demanded or
otherwise due, and (y) the date the Major Transaction Prepayment Price is paid
in full, whichever is greater, and (ii) all other amounts, costs, expenses and
liquidated damages due in respect of this Note and the other Transaction
Documents (the “Major Transaction Prepayment Price”).
 
(c)    Prepayment Option Upon Triggering Event. In addition to all other rights
of the Holder contained herein, after a Triggering Event (as defined below), the
Holder shall have the right, at the Holder’s option, to require the Maker to
prepay all or a portion of this Note in cash at a price equal to the sum of (i)
the greater of (A) one hundred percent (100%) of the aggregate principal amount
of this Note plus all accrued and unpaid interest and (B) the aggregate
principal amount of this Note plus all accrued but unpaid interest hereon,
divided by the Conversion Price on (x) the date the Prepayment Price (as defined
below) is demanded or otherwise due or (y) the date the Prepayment Price is paid
in full, whichever is less, multiplied by the VWAP on (x) the date the
Prepayment Price is demanded or otherwise due, and (y) the date the Prepayment
Price is paid in full, whichever is greater, and (ii) all other amounts, costs,
expenses and liquidated damages due in respect of this Note and the other
Transaction Documents (the “Triggering Event Prepayment Price,” and,
collectively with the Major Transaction Prepayment Price, the “Prepayment
Price”).
 
(d)    “Major Transaction.” A “Major Transaction” shall be deemed to have
occurred at such time as any of the following events:
 
(i)    the consolidation, merger or other business combination of the Maker with
or into another Person (other than (A) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Maker or (B) a consolidation, merger or other business combination in which the
Maker is the surviving entity and the holders of the Maker’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities).
 
(ii)    the sale or transfer of more than fifty percent (50%) of the Maker’s
assets (based on the fair market value as determined in good faith by the
Maker’s Board of Directors) other than inventory in the ordinary course of
business in one or a related series of transactions; or
 

--------------------------------------------------------------------------------


(iii)    closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted.
 
(e)    “Triggering Event.” A “Triggering Event” shall be deemed to have occurred
at such time as the occurrence of any of the following events:
 
(i)    the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the Toronto Stock Exchange, the American Stock Exchange, the Nasdaq
Capital Markets, the Nasdaq Global Market, the Nasdaq Global Select Market or
The New York Stock Exchange, Inc. for a period of five (5) consecutive Trading
Days;
 
(ii)    the Maker’s notice to any holder of the Notes, including by way of
public announcement, at any time, of its inability to comply (including for any
of the reasons described in Section 2A.7) or its intention not to comply with
proper requests for conversion of any Notes into shares of Common Stock; or
 
(iii)    the Maker deregisters its shares of Common Stock and as a result such
shares of Common Stock are no longer publicly traded; or
 
(iv)    the Maker consummates a “going private” transaction and as a result the
Common Stock is no longer registered under Sections 12(b) or 12(g) of the
Exchange Act; or
 
(v)    the Maker shall fail to comply with Section 3.11(d) of this Note.
 
(f)    Mechanics of Prepayment at Option of Holder Upon Major Transaction. No
sooner than fifteen (15) days nor later than ten (10) days prior to the
consummation of a Major Transaction, but not prior to the public announcement of
such Major Transaction, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Major Transaction”) to the Holder of
this Note. At any time after receipt of a Notice of Major Transaction (or, in
the event a Notice of Major Transaction is not delivered at least ten (10) days
prior to a Major Transaction, at any time within ten (10) days prior to a Major
Transaction), any holder of the Notes then outstanding may require the Maker to
prepay, effective immediately prior to the consummation of such Major
Transaction, all of the holder’s Notes then outstanding by delivering written
notice thereof via facsimile and overnight courier (“Notice of Prepayment at
Option of Holder Upon Major Transaction”) to the Maker, which Notice of
Prepayment at Option of Holder Upon Major Transaction shall indicate (i) the
principal amount of the Notes that such holder is electing to have prepaid and
(ii) the applicable Major Transaction Prepayment Price, as calculated pursuant
to Section 2A.6(b) above.
 
(g)    Mechanics of Prepayment at Option of Holder Upon Triggering Event. Within
one (1) business day after the occurrence of a Triggering Event, the Maker shall
deliver written notice thereof via facsimile and overnight courier (“Notice of
Triggering Event”) to each holder of the Notes. At any time after the earlier of
a holder’s receipt of a Notice of Triggering Event and such holder becoming
aware of a Triggering Event, any holder of this Note and the Other Notes then
outstanding may require the Maker to prepay all of the Notes on a pro rata basis
by delivering written notice thereof via facsimile and overnight courier
(“Notice of Prepayment at Option of Holder Upon Triggering Event”) to the Maker,
which Notice of Prepayment at Option of Holder Upon Triggering Event shall
indicate (i) the amount of the Note that such holder is electing to have prepaid
and (ii) the applicable Triggering Event Prepayment Price, as calculated
pursuant to Section 2A.6(c) above.
 

--------------------------------------------------------------------------------


A holder shall only be permitted to require the Maker to prepay the Note
pursuant to Section 2A.6 hereof for the greater of a period of ten (10) days
after receipt by such holder of a Notice of Triggering Event or for so long as
such Triggering Event is continuing.
 
(h)    Payment of Prepayment Price. Upon the Maker’s receipt of a Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from any holder of the
Notes, the Maker shall immediately notify each holder of the Notes by facsimile
of the Maker’s receipt of such Notice(s) of Prepayment at Option of Holder Upon
Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and each holder which has sent such a notice shall promptly submit
to the Maker such holder’s certificates representing the Notes which such holder
has elected to have prepaid. The Maker shall deliver the applicable Triggering
Event Prepayment Price, in the case of a prepayment pursuant to Section 2A.6(g),
to such holder within five (5) business days after the Maker’s receipt of a
Notice of Prepayment at Option of Holder Upon Triggering Event and, in the case
of a prepayment pursuant to Section 2A.6(f), the Maker shall deliver the
applicable Major Transaction Prepayment Price immediately prior to the
consummation of the Major Transaction; provided that a holder’s original Note
shall have been so delivered to the Maker; provided further that if the Maker is
unable to prepay all of the Notes to be prepaid, the Maker shall prepay an
amount from each holder of the Notes being prepaid equal to such holder’s
pro-rata amount (based on the number of Notes and Other Notes held by such
holder relative to the number of Notes and Other Notes outstanding) of all Notes
being prepaid. If the Maker shall fail to prepay all of the Notes submitted for
prepayment (other than pursuant to a dispute as to the arithmetic calculation of
the Prepayment Price), in addition to any remedy such holder of the Notes may
have under this Note and the Purchase Agreement, the applicable Prepayment Price
payable in respect of such Notes not prepaid shall bear interest at the rate of
two percent (2%) per month (prorated for partial months) until paid in full.
Until the Maker pays such unpaid applicable Prepayment Price in full to a holder
of the Notes submitted for prepayment, such holder shall have the option (the
“Void Optional Prepayment Option”) to, in lieu of prepayment, require the Maker
to promptly return to such holder(s) all of the Notes that were submitted for
prepayment by such holder(s) under this Section 2A.6 and for which the
applicable Prepayment Price has not been paid, by sending written notice thereof
to the Maker via facsimile (the “Void Optional Prepayment Notice”). Upon the
Maker’s receipt of such Void Optional Prepayment Notice(s) and prior to payment
of the full applicable Prepayment Price to such holder, (i) the Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or the Notice(s) of
Prepayment at Option of Holder Upon Major Transaction, as the case may be, shall
be null and void with respect to those Notes submitted for prepayment and for
which the applicable Prepayment Price has not been paid, and (ii) the Maker
shall immediately return any Notes submitted to the Maker by each holder for
prepayment under this Section 2A.6(h) and for which the applicable Prepayment
Price has not been paid. A holder’s delivery of a Void Optional Prepayment
Notice and exercise of its rights following such notice shall not effect the
Maker’s obligations to make any payments which have accrued prior to the date of
such notice. Payments provided for in this Section 2A.6 shall have priority to
payments to other stockholders in connection with a Major Transaction.
 

--------------------------------------------------------------------------------


Section 2A.7    Inability to Fully Convert.
 
(a)    Holder’s Option if Maker Cannot Fully Convert. If, upon the Maker’s
receipt of a Conversion Notice, the Maker cannot issue shares of Common Stock
for any reason, including, without limitation, because the Maker (x) does not
have a sufficient number of shares of Common Stock authorized and available, or
(y) is otherwise prohibited by applicable law or by the rules or regulations of
any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Maker or any of its securities from
issuing all of the Common Stock which is to be issued to the Holder pursuant to
a Conversion Notice, then the Maker shall issue as many shares of Common Stock
as it is able to issue in accordance with the Holder’s Conversion Notice and,
with respect to the unconverted portion of this Note that is entitled to be
converted, the Holder, solely at Holder’s option (in addition to its other
remedies hereunder), can elect to:
 
(i)    If the Maker’s inability to honor any conversion fully is pursuant to
Section 2A.7(a)(x) or (y) above, require the Maker to prepay that portion of
this Note for which the Maker is unable to issue Common Stock in accordance with
the Holder’s Conversion Notice (the “Mandatory Prepayment”) at a price per share
equal to the Triggering Event Prepayment Price as of such Conversion Date (the
“Mandatory Prepayment Price”);
 
(ii)    void its Conversion Notice and retain or have returned, as the case may
be, this Note that was to be converted pursuant to the Conversion Notice
(provided that the Holder’s voiding its Conversion Notice shall not effect the
Maker’s obligations to make any payments which have accrued prior to the date of
such notice);
 
(iii)    exercise its Buy-In rights pursuant to and in accordance with the terms
and provisions of Section 2A.3(c) of this Note.
 
In the event a Holder shall elect to convert any portion of its Notes as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and/or enjoining conversion of all or of said Notes shall have been
issued and the Maker shall allocate for the benefit of such Holder in an amount
equal to 130% of the amount of the shares the Holder has elected to convert,
which allocation shall remain in effect until the completion of
arbitration/litigation of the dispute.
 
(b)    Mechanics of Fulfilling Holder’s Election. The Maker shall immediately
send via facsimile to the Holder, upon receipt of a facsimile copy of a
Conversion Notice from the Holder which cannot be fully satisfied as described
in Section 2A.7(a) above, a notice of the Maker’s inability to fully satisfy the
Conversion Notice (the “Inability to Fully Convert Notice”). Such Inability to
Fully Convert Notice shall indicate (i) the reason why the Maker is unable to
fully satisfy such holder’s Conversion Notice, (ii) the amount of this Note
which cannot be converted and (iii) the applicable Mandatory Prepayment Price.
The Holder shall notify the Maker of its election pursuant to Section 2A.7(a)
above by delivering written notice via facsimile to the Maker (“Notice in
Response to Inability to Convert”).
 

--------------------------------------------------------------------------------


(c)    Payment of Prepayment Price. If the Holder shall elect to have its Notes
prepaid pursuant to Section 2A.7(a)(i) above, the Maker shall pay the Mandatory
Prepayment Price to the Holder within thirty (30) days of the Maker’s receipt of
the Holder’s Notice in Response to Inability to Convert, provided that prior to
the Maker’s receipt of the Holder’s Notice in Response to Inability to Convert
the Maker has not delivered a notice to the Holder stating, to the satisfaction
of the Holder, that the event or condition resulting in the Mandatory Prepayment
has been cured and all Conversion Shares issuable to the Holder can and will be
delivered to the Holder in accordance with the terms of this Note. If the Maker
shall fail to pay the applicable Mandatory Prepayment Price to the Holder on the
date that is thirty (30) days following the Maker’s receipt of the Holder’s
Notice in Response to Inability to Convert (other than pursuant to a dispute as
to the determination of the arithmetic calculation of the Prepayment Price), in
addition to any remedy the Holder may have under this Note and the Purchase
Agreement, such unpaid amount shall bear interest at the rate of two percent
(2%) per month (prorated for partial months) until paid in full. Until the full
Mandatory Prepayment Price is paid in full to the Holder, the Holder may (i)
void the Mandatory Prepayment with respect to that portion of the Note for which
the full Mandatory Prepayment Price has not been paid, and (ii) receive back
such Note.
 
(d)    Pro-rata Conversion and Prepayment. In the event the Maker receives a
Conversion Notice from more than one holder of the Notes on the same day and the
Maker can convert and prepay some, but not all, of the Notes pursuant to this
Section 2A.7, the Maker shall convert and prepay from each holder of the Notes
electing to have its Notes converted and prepaid at such time an amount equal to
such holder’s pro-rata amount (based on the principal amount of the Notes held
by such holder relative to the principal amount of the Notes and any Other Notes
outstanding) of all the Notes being converted and prepaid at such time.
 
Section 2A.8    No Rights as Shareholder. Nothing contained in this Note shall
be construed as conferring upon the Holder, prior to the conversion of this
Amended and Restated Note, the right to vote or to receive dividends or to
consent or to receive notice as a shareholder in respect of any meeting of
shareholders for the election of directors of the Maker or of any other matter,
or any other rights as a shareholder of the Maker.
 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.1    Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
Business Day during normal business hours where such notice is to be received),
or the first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 

--------------------------------------------------------------------------------


Section 3.2    Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.
 
Section 3.3    Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
Section 3.4    Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof). The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Collateral Agent (on behalf of the Holder) shall be entitled, in
addition to all other available rights and remedies, at law or in equity, to
seek and obtain such equitable relief, including but not limited to an
injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
Section 3.5    Enforcement Expenses. The Maker agrees to pay all costs and
expenses incurred from time to time by the Holder with respect to any
modification, consent or waiver of the provisions of this Note or the
Transaction Documents and any enforcement of this Note and the Transaction
Documents, including, without limitation, reasonable attorneys’ fees and
expenses.
 
Section 3.6    Amendments. This Note may not be modified or amended in any
manner except in writing executed by the Maker and the Holder.
 
Section 3.7    Compliance with Securities Laws. The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note except in
accordance with applicable law.
 
Section 3.8    Consent to Jurisdiction. Each of the Maker and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.
 

--------------------------------------------------------------------------------


Each of the Maker and the Holder consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under the Purchase Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 3.8 shall affect or limit any right to serve
process in any other manner permitted by law. Each of the Maker and the Holder
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to this Note shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party.
 
Section 3.9    Binding Effect. This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns. The Maker shall not delegate or transfer this
Note or any obligations or undertakings contained in this Note.
 
Section 3.10    Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
 
Section 3.11    Maker Waivers; Dispute Resolution.
 
(a)    Except as otherwise specifically provided herein, the Maker and all
others that may become liable for all or any part of the obligations evidenced
by this Note, hereby waive presentment, demand, notice of nonpayment, protest
and all other demands’ and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Maker liable for the payment of this Note, AND DO HEREBY WAIVE
TRIAL BY JURY.
 
(b)    No delay or omission on the part of the Collateral Agent or the Holder in
exercising its rights under this Note, or course of conduct relating hereto,
shall operate as a waiver of such rights or any other right of the Collateral
Agent or the Holder, nor shall any waiver by the Collateral Agent or the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.
 
(c)    THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 

--------------------------------------------------------------------------------


(d)    In the case of a dispute as to the determination of the Closing Bid Price
or the VWAP or the arithmetic calculation of the Conversion Price, any
adjustment to the Conversion Price, liquidated damages amount, interest or
dividend calculation, or any redemption price, redemption amount, adjusted
Conversion Price, or similar calculation, or as to whether a subsequent issuance
of securities is prohibited hereunder or would lead to an adjustment to the
Conversion Price, the Maker shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt,
or deemed receipt, of the Conversion Notice, any redemption notice, default
notice or other event giving rise to such dispute, as the case may be, to the
Holder. If the Holder and the Maker are unable to agree upon such determination
or calculation within two (2) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Maker shall,
within two (2) Business Days submit via facsimile (a) the disputed determination
of the Closing Price or the VWAP to an independent, reputable investment bank
selected by the Maker and approved by the Holder, which approval shall not be
unreasonably withheld, (b) the disputed arithmetic calculation of the Conversion
Price, adjusted Conversion Price or any redemption price, redemption amount or
default amount to the Maker’s independent, outside accountant or (c) the
disputed facts regarding whether a subsequent issuance of securities is
prohibited hereunder or would lead to an adjustment to the Conversion Price (or
any of the other above described facts not expressly designated to the
investment bank or accountant), to an expert attorney from a nationally
recognized outside law firm (having at least 100 attorneys and having with no
prior relationship with the Maker) selected by the Maker and approved by the
Lead Purchaser as defined in the Purchase Agreement). The Maker, at the Maker’s
expense, shall cause the investment bank, the accountant, the law firm, or other
expert, as the case may be, to perform the determinations or calculations and
notify the Maker and the Holder of the results no later than five (5) Business
Days from the time it receives the disputed determinations or calculations. Such
investment bank’s, accountant’s or attorney’s determination or calculation, as
the case may be, shall be binding upon all parties absent demonstrable error.
 
Section 3.12    Definitions. Terms used herein and not defined shall have the
meanings set forth in the Purchase Agreement. For the purposes hereof, the
following terms shall have the following meanings:
 
“Business Day” (whether or not capitalized) shall mean any day banking
transactions can be conducted in New York City, NY, USA and does not include any
day which is a federal or state holiday in such location.
 
“Closing Bid Price” shall mean, on any particular date (i) the last trading
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the last trading price
on such exchange or quotation system on the date nearest preceding such date, or
(ii) if the Common Stock is not then listed or traded on a registered national
securities exchange or quoted on the OTC Bulletin Board, then the average of the
“Pink Sheet” quotes for the relevant conversion period, as determined in good
faith by the Holder, or (iii) if the Common Stock is not then publicly traded
the fair market value of a share of Common Stock as determined by the Holder and
reasonably acceptable to the Maker.
 

--------------------------------------------------------------------------------


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over‑the‑counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.
 
“Transaction Documents” means this Note, the Purchase Agreement, the Security
Agreement, any Deed of Trust and all other security documents or related
agreements now or hereafter entered into in connection with and/or as security
for this Note and all amendments and supplements thereto and replacements
thereof and any other Transaction Document (as that term is defined in the
Purchase Agreement).
 
“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m.
Eastern Time); (ii) if the Common Stock is not then listed or quoted on the OTC
Bulletin Board and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Maker.
 
[Signature appears on following page]
 
 
 
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.
 
 

 
FIRSTGOLD CORP.
         
 
By:
/s/ Stephen Akerfeldt     Name:  Stephen Akerfeldt     Title:  CEO          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A
 
 
WIRE INSTRUCTIONS
 
 
Wire instructions for Platinum Long Term Growth, LLC:
 
Commerce Bank
 
ABA# 026013673
 
Account Name: Platinum Long Term Growth, LLC
 
Account Number: 7926319356
 
 
 
 
 
 